Case: 09-40403     Document: 00511122349          Page: 1    Date Filed: 05/26/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 26, 2010
                                     No. 09-40403
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

URBANO CABRERA-ALEJO,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:08-CR-938-1


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Urbano Cabrera-Alejo (Cabrera) pleaded guilty to one count of illegal
reentry following previous deportation. Cabrera’s advisory guidelines range was
calculated to be 46 to 57 months of imprisonment. The district court denied
Cabrera’s request for a sentence of time served, but did impose a below-
guidelines sentence of 30 months of imprisonment. Cabrera argues on appeal
that the 30-month sentence is substantively unreasonable because it was greater
than necessary to comply with the objectives set forth in 18 U.S.C. § 3553(a). He

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-40403    Document: 00511122349 Page: 2       Date Filed: 05/26/2010
                                No. 09-40403

contends that the 30-month sentence “makes no sense” because of the fact that
he cannot be deported back to Cuba and will most likely remain in the custody
of the Immigration and Naturalization Service (INS) after his release for the
instant offense. He also contends that the sentence is excessive in light of his
mental health history; his age; “and the unwarranted, unnecessary, and
arbitrary amount of time he has spent in prison in the past.”
      The record reflects that the district court considered Cabrera’s argument
for a sentence of time served, but determined that a downward variance to 30-
months was more appropriate. That an appellate court “might reasonably have
concluded that a different sentence was appropriate is insufficient to justify
reversal of the district court.” Gall v. United States, 552 U.S. 38, 51 (2007).
Cabrera’s disagreement with the district court’s assessment of his sentence is
insufficient to show that his sentence is unreasonable or that the sentence
imposed represents an abuse of the district court’s sentencing discretion. See
United States v. Rowan, 530 F.3d 379, 381 (5th Cir. 2008). Accordingly, the
judgment of the district court is AFFIRMED.




                                       2